Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. (Emphasis by examiner.)
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it discusses the purported merits of the invention in relation to the prior art, e.g. “eliminating the need for a hose and minimizing the amount of refrigerant that is wasted when disconnecting the device from the vehicle’s charging port”.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 55, shown at left in fig. 8 is not recited in the specification.  This element appears to correspond to the trigger recited in ¶ 24, but the reference number is not used and this correspondence cannot be definitely established. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 

Claim Objections
Claims 2-10 and 12-20 are objected to because of the following informalities:  
In line 1 of each of the dependent claims, the word “Claim” as used in “the minimal waste refrigerant delivery device of Claim 1” or “of Claim 11” should be written with a lowercase c.
In line 2 of claim 10, the word “trigger” has been duplicated in error and one instance should be deleted from the phrase “trigger-trigger actuated linear valve”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the Claim 1 recites a “minimal waste refrigerant delivery device... comprising a valve body having… a first fluid port adapted to be releasable coupled to a discharge port of a pressurized refrigerant supply canister”.  Claims 2-5 do not recite further limitations to the structure of the refrigerant delivery device but instead only recite structures of the refrigerant canister with which the delivery device is intended to be used.  For this reason, these claims are not found to properly limit the claimed invention of claim 1, the minimal waste refrigerant delivery device, and are therefore rejected under 35 U.S.C. 112(d).
It is suggested that this rejection could be overcome by amending claims 2-5 to recite structures of the refrigerant delivery device which pertain to the manner in which the device interacts with the supply canister rather than features of the supply canister alone.  For example, an amended claim 2 might recite the first fluid port being internally threaded to couple with the externally threaded cylindrical outlet of the supply canister (these internal threads being shown at least in fig. 1A) or an amended claim 3 might recite the pin of the first fluid port (95, taught in ¶¶ 10-11) which is adapted for puncturing the canister.  Care should be taken to avoid adding new matter to the claims.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, 10-12, 14, 15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2012/0192576 to Carrubba.

    PNG
    media_image1.png
    676
    466
    media_image1.png
    Greyscale




a valve body (housing 142) having an internal bore (shown but not numbered in fig. 4, connecting the ports 144, 1146, and 148) and a first fluid port (148) adapted to be releasably coupled to a discharge port of a pressurized refrigerant supply cannister (fluid source 108, taught as “a portable container [which] includes but is not limited to, a can, a cylinder, or a reservoir” in ¶ 39) wherein said first fluid port (148) is in fluid communication with said internal bore (as shown in fig. 4), said valve body further having a second fluid port (either the port 144 of the housing itself or the coupler taught in ¶ 65 at the end of this fluid path) adapted to be releasably coupled directly to a service port of said air conditioning system (106), wherein said second fluid port is in fluid communication with said internal bore (as shown in fig. 4), wherein said first fluid port and said second fluid port are selectively in fluid communication with one another (across the valve 138, as taught in ¶ 38), said valve body further having a third fluid port (146) in fluid communication with said second fluid port (as taught in ¶ 48); 
a valve (138) disposed within said internal bore (as shown in fig. 4)  for selectively preventing fluid communication between said first fluid port and said second fluid port (as taught in ¶ 48); 

a valve actuator (140) carried by said valve body for actuating said valve (as taught in ¶ 48). 
Regarding the teaching of the second port being “adapted to be releasably coupled directly to a service port of said air conditioning system”, the claims do not define any structure to limit the invention to achieve this capability.  As such, the structure of Carrubba including either the port 144 or coupler of ¶ 65 are found to be capable of such attachment depending on the structure of the receiving system to which it is coupled and to fall within the broadest reasonable interpretation of the claim.

Carrubba teaches limitations from claim 2 in fig. 3, shown below, the minimal waste refrigerant delivery device of claim 1 wherein said discharge port (114) of said pressurized refrigerant supply cannister (108) is defined by an externally threaded cylindrical outlet (having threads 134 on the cylindrical coupling element 124 as taught in ¶ 47). 

Carrubba teaches limitations from claim 3, the minimal waste refrigerant delivery device of claim 2 wherein said discharge port (114) of said pressurized refrigerant supply cannister (108) is adapted to be punctured.  As discussed above with regard to claim 3 under 35 U.S.C. 112(d), the limitations of claim 3 do not limit the minimal waste refrigerant delivery device but rather the refrigerant supply cannister with which it is intended to be used.  As such, even though Carrubba does not explicitly teach the device 100 of his 

    PNG
    media_image2.png
    403
    475
    media_image2.png
    Greyscale

Carrubba teaches limitations from claim 4 in fig. 3, shown above, the minimal waste refrigerant delivery device of claim 2 wherein said discharge port (114) of said pressurized refrigerant supply cannister (108) includes a self-sealing valve (integrated valve 22, taught in ¶ 44). 



Carrubba teaches limitations from claim 7 in fig. 7, shown below, the minimal waste refrigerant delivery device of claim 1 wherein said valve (138) disposed within said internal bore is a plug valve (with the rings 166 and 166’ of the valve body 158 serving to plug the orifice between the ports 148 and 144 as shown in fig. 7 and taught in ¶ 60).

    PNG
    media_image3.png
    653
    493
    media_image3.png
    Greyscale

a plug valve (with the rings 166 and 166’ of the valve body 158 serving to plug the orifice between the ports 148 and 144 as shown in fig. 7 and taught in ¶ 60) or a ball valve. 

Carrubba teaches limitations from claim 10 in fig. 4, shown above, the minimal waste refrigerant delivery device of claim 1 wherein said valve disposed within said internal bore is a [trigger-actuated] linear valve (actuated by trigger 140 as taught in ¶ 48 and including a linearly moving body (154) as taught in ¶ 55.)

Carrubba teaches limitations from claim 11 in figs. 3 and 4, shown above, a minimal waste refrigerant delivery device (servicing device 100) for charging an air conditioning system (receiving system 106, taught in ¶ 35 to be an automobile refrigerant system which “may include an automobile air-conditioning (A/C) system”) with refrigerant, said minimal waste refrigerant delivery device comprising: 
a pressurized refrigerant supply cannister (fluid source 108, taught as “a portable container [which] includes but is not limited to, a can, a cylinder, or a reservoir” in ¶ 39) adapted for containing a refrigerant (as taught in ¶ 39) that can be discharged into an air conditioning system in a liquid state (as taught in ¶ 30, the fluid can be “a liquid, gas, vapor, or a mixture thereof”, said pressurized refrigerant supply cannister having a discharge port (114);

a valve (138) disposed within said internal bore (as shown in fig. 4)  for selectively preventing fluid communication between said first fluid port and said second fluid port (as taught in ¶ 48); 
a pressure-measuring gauge (102, taught as “a pressure gauge used to measure the pressure of the refrigerant in receiving system 106” in ¶ 49) operatively connected to said third fluid port (146); and 
a valve actuator (140) carried by said valve body for actuating said valve (as taught in ¶ 48). 
Regarding the teaching of the second port being “adapted to be releasably coupled directly to a service port of said air conditioning system”, the claims do not define any structure to limit the invention to achieve this capability.  As such, the structure of 

Carrubba teaches limitations from claim 12 in fig. 3, shown above, the minimal waste refrigerant delivery device of claim 11 wherein said discharge port (114) of said pressurized refrigerant supply cannister (108) is defined by an externally threaded cylindrical outlet (having threads 134 on the cylindrical coupling element 124 as taught in ¶ 47). 

Carrubba teaches limitations from claim 14 in fig. 3, shown above, the minimal waste refrigerant delivery device of claim 12 wherein said discharge port (114) of said pressurized refrigerant supply cannister (108) includes a self-sealing valve (integrated valve 22, taught in ¶ 44). 

Carrubba teaches limitations from claim 15 in fig. 3, shown above, the minimal waste refrigerant delivery device of claim 14 wherein said self-sealing valve (122) of said pressurized refrigerant supply cannister (108) includes a spring-loaded gating device (gating device 126, driven by the spring 130) that is depressed to open and close the pressurized refrigerant supply cannister (as taught in ¶ 46). 

Carrubba teaches limitations from claim 17 in fig. 7, shown below, the minimal waste refrigerant delivery device of claim 11 wherein said valve (138) disposed within 

Carrubba teaches limitations from claim 19 in fig. 7, shown above, the minimal waste refrigerant delivery device of claim 11 wherein said valve disposed within said internal bore is selected from a group consisting of a gate valve, a plug valve (with the rings 166 and 166’ of the valve body 158 serving to plug the orifice between the ports 148 and 144 as shown in fig. 7 and taught in ¶ 60) or a ball valve. 

Carrubba teaches limitations from claim 20 in fig. 4, shown above, the minimal waste refrigerant delivery device of claim 11 wherein said valve disposed within said internal bore is a [trigger-actuated] linear valve (actuated by trigger 140 as taught in ¶ 48 and including a linearly moving body (154) as taught in ¶ 55.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-12, 14, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carrubba and US Patent No. 6,539,988 B1 to Cowan et al.


Carrubba teaches limitations from claim 1 in fig. 4, shown above, a minimal waste refrigerant delivery device (servicing device 100) for charging an air conditioning system (receiving system 106, taught in ¶ 35 to be an automobile refrigerant system which “may include an automobile air-conditioning (A/C) system”) with refrigerant, said minimal waste refrigerant delivery device comprising: 
a valve body (housing 142) having an internal bore (shown but not numbered in fig. 4, connecting the ports 144, 1146, and 148) and a first fluid port (148) adapted to be releasably coupled to a discharge port of a pressurized refrigerant supply cannister (fluid source 108, taught as “a portable container [which] includes but is not limited to, a can, a cylinder, or a reservoir” in ¶ 39) wherein said first fluid port (148) is in fluid communication with said internal bore (as shown in fig. 4), said valve body further having a second fluid port (144) adapted to be releasably coupled to a service port of said air conditioning system (106, by a  hose assembly 178 and coupler taught in ¶ 65), wherein said second fluid port is in fluid communication with said internal bore (as shown in fig. 4), wherein said first fluid port and said second fluid port are selectively in fluid communication with 
a valve (138) disposed within said internal bore (as shown in fig. 4)  for selectively preventing fluid communication between said first fluid port and said second fluid port (as taught in ¶ 48); 
a pressure-measuring gauge (102, taught as “a pressure gauge used to measure the pressure of the refrigerant in receiving system 106” in ¶ 49) operatively connected to said third fluid port (146); and 
a valve actuator (140) carried by said valve body for actuating said valve (as taught in ¶ 48). 

    PNG
    media_image4.png
    745
    572
    media_image4.png
    Greyscale

Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired and Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).

Regarding the limitations of claim 2, refer to the above rejection of the claim under 35 U.S.C. 102(a)(1).

Regarding the limitations of claim 3, refer to the above rejection of the claim under 35 U.S.C. 102(a)(1).


Regarding the limitations of claim 5, refer to the above rejection of the claim under 35 U.S.C. 102(a)(1).

Regarding the limitations of claim 7, refer to the above rejection of the claim under 35 U.S.C. 102(a)(1).

Regarding the limitations of claim 10, refer to the above rejection of the claim under 35 U.S.C. 102(a)(1).

Carrubba teaches limitations from claim 11 in figs. 3 and 4, shown above, a minimal waste refrigerant delivery device (servicing device 100) for charging an air conditioning system (receiving system 106, taught in ¶ 35 to be an automobile refrigerant system which “may include an automobile air-conditioning (A/C) system”) with refrigerant, said minimal waste refrigerant delivery device comprising: 
a pressurized refrigerant supply cannister (fluid source 108, taught as “a portable container [which] includes but is not limited to, a can, a cylinder, or a reservoir” in ¶ 39) adapted for containing a refrigerant (as taught in ¶ 39) that can be discharged into an air conditioning system in a liquid state (as taught in ¶ 30, the fluid can be “a liquid, gas, vapor, or a mixture thereof”, said pressurized refrigerant supply cannister having a discharge port (114);

a valve (138) disposed within said internal bore (as shown in fig. 4)  for selectively preventing fluid communication between said first fluid port and said second fluid port (as taught in ¶ 48); 
a pressure-measuring gauge (102, taught as “a pressure gauge used to measure the pressure of the refrigerant in receiving system 106” in ¶ 49) operatively connected to said third fluid port (146); and 
a valve actuator (140) carried by said valve body for actuating said valve (as taught in ¶ 48). 
Carrubba does not explicitly teach the second port being directly coupled to the service port of the air conditioner.  Cowan teaches in fig. 5, shown above, a refrigerant dispensing apparatus having a receiving end (14) for coupling to a pressurized refrigerant container (80) (col. 3, lines 45-49 and col. 4, lines 21-23) and a dispensing end (12) Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired and Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).

Regarding the limitations of claim 12, refer to the above rejection of the claim under 35 U.S.C. 102(a)(1).

Regarding the limitations of claim 14, refer to the above rejection of the claim under 35 U.S.C. 102(a)(1).

Regarding the limitations of claim 15, refer to the above rejection of the claim under 35 U.S.C. 102(a)(1).


Regarding the limitations of claim 20, refer to the above rejection of the claim under 35 U.S.C. 102(a)(1).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carrubba, either taken alone or in combination with Cowan, as applied to claims 1, 2, 11, and 12 above, and further in view of US Patent No. 6,609,385 B1 to Ferris et al.

    PNG
    media_image5.png
    579
    816
    media_image5.png
    Greyscale

Although claim 3 was rejected above under 35 U.S.C. 102(a)(1), the following rejection is provided to demonstrate the obviousness of the claim even if the features of the refrigerant supply cannister are taken as a positive recitation.  This additional grounds 

Regarding claim 3, Carrubba teaches a refrigerant delivery device having a first port with a plunger for opening a refrigerant supply cannister, a second port for delivering refrigerant from the cannister through the delivery device into an air conditioner, a third port connected to a pressure gauge and a valve for selectively preventing communication between the ports.  Carrubba does not teach the outlet of the cannister being adapted to be punctured to supply refrigerant to the device.  Ferris teaches in the sole figure of his disclosure, shown above, a refrigerant charging assembly (10) for providing refrigerant from a canister (14) to a vehicle air conditioning circuit (16), the canister including “an open-topped upper end 38 with an interior pierceable outlet portion 40” (col. 3, lines 19-20), this portion being pierced by “lower piercing end 36a” of a valve of the charging assembly.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Carrubba with the pierceable canister outlet of Ferris as Carrubba teaches such canisters to be well-known in the art (¶¶ 10 and 11 of Carrubba) and thus adapting the device of his invention to work with such cannisters increases the versatility of the device beyond the self-sealing-valved canisters he primarily discusses, allowing users to use refrigerant in containers from a broader range of suppliers and sources.

Regarding the limitations of claim 13, refer to the above rejection of claim 3.
s 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carrubba, either taken alone or in combination with Cowan, as applied to claims 1 and 11 above, and further in view of US Publication No. 2018/0274824 to Holzwanger et al.

Regarding claims 6, 7, 8, and 9, Carrubba teaches a refrigerant delivery device having a first port with a plunger for opening a refrigerant supply cannister, a second port for delivering refrigerant from the cannister through the delivery device into an air conditioner, a third port connected to a pressure gauge and a valve for selectively preventing communication between the ports.  Carrubba does not teach the valve of his invention being agate valve as taught in claim 6, a plug valve as taught in claim 7, a ball valve as taught in claim 8, or selected from a group consisting of a gate valve, a plug valve and a ball valve as taught in claim 9.  Holzwanger teaches in claim 5 thereof a system for dispensing a refrigerant from a container in which the flow of refrigerant is controlled by a valve which is taught to be one of a plurality of well-known designs, including a ball valve (as taught in claims 8 and 9), gate valve (as taught in claims 6 and 9) or a plug valve (as taught in claims 7 and 9).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Carrubba with any of the known valve types taught by Carrubba (including gate, plug, or ball valves) in order to gain the benefits known to those skilled in the art for these types of valves, such as the ease of control of gate and plug valves, low flow resistance of gate valves, simple internal structure of plug valves, or small dimensions of ball valves. 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Publication No. 2016/0290695 A1 to Bi et al. teaches a system similar to that of Carrubba but having a pressure gauge (5) disposed along a tube leading to the air-conditioning port rather than disposed in the housing with the valve (3) and further teaches the device including a “hollow piercing member 13” for piercing a seal of the canister.
US Patent No. 9,709,307 B2 to Carrubba teaches a structure similar to Bi, including a pressure gauge (112) disposed along a fluid transfer hose (110) between a fluid source (102) and fluid receiving system (102) and further teaches a bore (168) taught to pierce a whole in a seal of the fluid source (102).
US Patent No. 6,796,340 to Ferris teaches a device similar to that of Cowan, in which a housing (101) has a first end (105) for coupling to a pressurized container and a second end (103) which may be used to engage directly with an automobile air conditioning system valve by a quick-connect coupling (col. 4, lines 19-27).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        18 August 2021
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763